PER CURIAM
Defendant moves for reconsideration of our opinion, 113 Or App 310, 832 P2d 1250 (1992), in which we reversed the trial court’s allowance of defendant’s motion for judgment notwithstanding the verdict. We instructed the court to reinstate and enter judgment on the jury’s verdict. Defendant points out that it made an alternative motion for judgment n.o.v. or new trial, on a different theory from the one in the motion that the trial court granted, which the court did not reach in the light of its ruling on the first motion. Defendant asks us to “revise [our] instructions to the trial court” and to direct it to rule on the alternative motion. We do so.
We remand for the trial court to rule on any motion that remains viable or the viability of which has been revived by our decision. The trial court shall enter judgment in accordance with its disposition of the motions and, if the disposition does not disturb the verdict, the court shall reinstate and enter judgment on the verdict.
In all other respects, we adhere to our opinion.
Reconsideration allowed; opinion modified and adhered to as modified; reversed and remanded for further proceedings not inconsistent with the original opinion and this opinion.